UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     CLARESSA DELISHA HAM,                           DOCKET NUMBER
                  Appellant,                         AT-0752-15-0518-I-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: February 19, 2016
       AFFAIRS,
                 Agency.



                  THIS ORDER IS NONPRECEDENTIAL 1

           Claressa Delisha Ham, Murfreesboro, Tennessee, pro se.

           Keta J. Barnes, Nashville, Tennessee, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                     REMAND ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed the appeal for lack of jurisdiction. For the reasons discussed below, we
     GRANT the appellant’s petition for review, VACATE the initial decision, and



     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     REMAND the case to the regional office for further adjudication in accordance
     with this Remand Order.
¶2        The appellant resigned from her position as a GS-5 Human Resources
     Assistant effective May 1, 2015. Initial Appeal File (IAF), Tab 1. She filed an
     appeal alleging that her resignation was involuntary due to intolerable working
     conditions. Id. The administrative judge stated that the appellant asserted that
     her working conditions became intolerable because the agency did not select her
     for 11 positions, denied her training opportunities, and denied her the opportunity
     to telework. IAF, Tab 22, Initial Decision (ID) at 3. Without holding a hearing,
     the administrative judge found that the appellant did not identify any deceptive
     actions or objectively coercive behavior which would have led a reasonable
     person to conclude that she had no choice but to resign. ID at 5. In her petition
     for review, the appellant asserts that she had no choice but to resign because the
     agency denied her request to accommodate her many health problems.
¶3        The appellant has the burden of proving the Board’s jurisdiction by a
     preponderance   of   the   evidence.    Parrott   v.   Merit   Systems   Protection
     Board, 519 F.3d 1328, 1332 (Fed. Cir. 2008); 5 C.F.R. § 1201.56(a)(2).          An
     employee-initiated action, such as a retirement or resignation, is presumed to be
     voluntary, and thus outside the Board’s jurisdiction. See Vitale v. Department of
     Veterans Affairs, 107 M.S.P.R. 501, ¶ 17 (2007). An involuntary resignation,
     however, is equivalent to a forced removal and therefore is within the Board’s
     jurisdiction. Garcia v. Department of Homeland Security, 437 F.3d 1322, 1328
     (Fed. Cir. 2006) (en banc).
¶4        To overcome the presumption that a resignation is voluntary, the employee
     must show that it was the result of the agency’s misinformation or deception or
     was coerced by the agency. See Vitale, 107 M.S.P.R. 501, ¶ 19. To establish
     involuntariness on the basis of coercion, the appellant must demonstrate that the
     agency imposed the terms of the resignation, she had no realistic alternative but
     to resign, and the resignation was the result of improper actions by the agency.
                                                                                      3

     Garcia, 437 F.3d at 1329.       If the employee claims that her resignation was
     coerced by the agency’s having created intolerable working conditions, she must
     show that a reasonable employee in her position would have found the working
     conditions so oppressive that she would have felt compelled to resign. Id. When
     an appellant raises an allegation of discrimination in connection with a claim of
     involuntariness, the allegation may be addressed only insofar as it relates to the
     issue of voluntariness. Axsom v. Department of Veterans Affairs, 110 M.S.P.R.
     605, ¶ 12 (2009). Once the appellant presents nonfrivolous allegations of Board
     jurisdiction—allegations of fact which, if proven, would establish the Board’s
     jurisdiction—she is entitled to a hearing at which she must prove jurisdiction by a
     preponderance of the evidence. Parrott, 519 F.3d at 1332; Garcia, 437 F.3d at
     1344.
¶5           In his analysis, the administrative judge focused on the potential coercive
     impact of the agency’s failure to select the appellant for numerous positions,
     denial of training opportunities, and denial of ability to telework. ID at 3.
     Although the appellant alleged that these circumstances contributed to creating a
     hostile working environment, she also alleged below, as she does on petition for
     review, that it was the agency’s denial of reasonable accommodation for her
     numerous medical problems that precipitated her resignation. IAF, Tab 5. She
     submitted copies of her applications for reasonable accommodation that she filed
     with the agency on February 12 and March 13, 2015. Id. The appellant asserts
     that the agency failed to process her accommodation requests. She asserts further
     that, based on discussions with her supervisor in which the supervisor noted the
     appellant’s low leave balance and emphasized that granting leave without pay
     (LWOP) is discretionary, she believed that her supervisor would deny her request
     for LWOP when she needed to be off work due to her medical conditions.
     Indeed, the appellant submitted an email from her supervisor denying the
     appellant’s request for LWOP to go to specifically listed appointments.        The
     appellant, fearing a charge of absence without leave, decided to resign.
                                                                                      4

¶6        The administrative judge noted that the appellant had filed an equal
     employment    opportunity    (EEO)    complaint   alleging   race   discrimination.
     However, after she filed her requests for reasonable accommodation, the appellant
     amended her complaint to include discrimination on the basis of denial of
     accommodation. IAF, Tab 1. The appellant submitted a copy of the agency’s
     letter that indicated that her discrimination claim on the basis of denial of
     accommodation had been accepted as an amendment to her EEO complaint. Id.
     The administrative judge did not note this amendment to the appellant’s EEO
     complaint and failed to analyze the appellant’s claim that her resignation was
     prompted by the denial of her requests for accommodation.             Further, the
     administrative judge did not refer to any of the appellant’s evidence of her
     medical conditions. He did not acknowledge that the appellant’s doctor’s reports
     also included the limitation that the appellant should be permitted to work at
     home (telecommute) due to her medical conditions and ongoing treatment. IAF,
     Tab 5.
¶7        Pro se filings are to be construed liberally.    Farooq v. Corporation for
     National & Community Service, 109 M.S.P.R. 73, ¶ 11 (2008).              Here, the
     appellant adequately alleged that her resignation was involuntary because the
     agency denied her request for a reasonable accommodation (telecommuting) that,
     according to her doctor, would have permitted her to continue to work full-time
     despite her medical conditions.      By the appellant’s admission, the agency
     contended that telecommuting was not feasible in light of her responsibilities.
     However, the appellant asserts that vacant positions at her grade level existed for
     which she was qualified that allowed incumbents to telework. See Clemens v.
     Department of the Army, 120 M.S.P.R. 616, ¶ 10 (2014) (finding that, under the
     Rehabilitation Act, “reasonable accommodation” includes modifications to the
     manner in which a position is customarily performed to enable a qualified
     individual with a disability to perform the essential job functions, or reassigning
     the employee to a vacant position whose duties the employee can perform); see
                                                                                       5

     also Rehabilitation Act of 1973, § 501(g), 29 U.S.C. § 791(g). Thus, under the
     particular circumstances of this case, we find that the appellant has made a
     nonfrivolous allegation of the Board’s jurisdiction. See Carey v. Department of
     Health & Human Services, 112 M.S.P.R. 106, ¶ 7 (2009) (concluding that the
     appellant’s allegations, that she was forced to retire because the agency refused to
     accommodate her disability by allowing her to telecommute, were adequate to
     entitle her to a hearing); see also Garcia, 437 F.3d at 1324 (holding that the
     agency’s failure to renovate the appellant’s workspace to accommodate her
     medical condition may have forced her to accept a demotion). Therefore, we find
     that the appellant was entitled to the hearing that she requested. IAF, Tab 1; see
     Carey, 112 M.S.P.R. 106, ¶ 8.
¶8        Accordingly, we vacate the initial decision and remand this case to the
     regional office for a hearing on the issue of whether the appellant’s resignation
     was the result of coercion based on intolerable working conditions and therefore
     an involuntary act within the Board’s jurisdiction.           If, on remand, the
     administrative judge determines that the Board has jurisdiction over this appeal
     and the appellant’s resignation was involuntary, then the administrative judge
     shall adjudicate the appellant’s discrimination claim on the merits under the
     substantive standards of antidiscrimination law. See Garcia, 437 F.3d at 1341;
     Carey, 112 M.S.P.R. 106, ¶ 9.
                                                                               6

                                         ORDER
¶9         For the reasons discussed above, we REMAND this case to the regional
     office for further adjudication in accordance with this Remand Order.




     FOR THE BOARD:                           ______________________________
                                              William D. Spencer
                                              Clerk of the Board
     Washington, D.C.